Title: Thomas Jefferson to John Bradbury, 29 February 1816
From: Jefferson, Thomas
To: Bradbury, John


          
            Dear Sir
            Monticello Feb. 29. 16.
          
          Your letter has laid by me a month unacknoleged and unacted on; which should not have happened, had not an engagement in a business of peculiar pressure obliged me to suspend all correspondence till I got thro’ it. I have now written to the Secretary at war, expressing to him your wish and your fitness for the appointment of a Commissioner on the Arkansa road. I should be very glad indeed if either in a public or private capacity you should be able to give us an account of the natural history of the Arkansa & Red river country. should your friends have sent you spare copies of the publication of your Western discoveries, I should be gratified by a sight of one of them. Accept the assurance of my great esteem and respect
          Th: Jefferson
        